Citation Nr: 0917022	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-04 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
psychophisiologic GI reaction with mild anxiety and 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and R.H.



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to April 1969, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In a November 2004 rating decision, the RO increased the 
rating of the Veteran's psychophisiologic GI reaction with 
mild anxiety and PTSD from 30 percent disabling to 50 percent 
disabling, effective November 14, 2003.  Because the increase 
in the evaluation of the Veteran's psychophisiologic GI 
reaction with mild anxiety and PTSD disability does not 
represent the maximum rating available for the condition, the 
Veteran's claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In May 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

This case was previously before the Board in July 2008 when 
it was remanded for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's psychophisiologic GI reaction with mild 
anxiety and PTSD is manifested by disturbed sleep, 
nightmares, irritability, anger, hypervigilance, intrusive 
thoughts, anxiety, impaired social relationships, and a 
Global Assessment of Functioning Scale (GAF) score between 40 
and 65.

2.  The Veteran's psychophisiologic GI reaction with mild 
anxiety and PTSD is not manifested by impaired impulse 
control; spatial disorientation; speech that is 
intermittently illogical, obscure, or irrelevant; near 
continuous panic; or neglect of personal appearance and 
hygiene.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
psychophisiologic GI reaction with mild anxiety and PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.126, 4.129, 4.130, Diagnostic Code 9400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

The Veteran was notified in a January 2004 VCAA letter that 
he could submit evidence showing his service-connected 
psychophisiologic GI reaction with mild anxiety and PTSD had 
increased in severity.  The Veteran was told to inform the RO 
of dates of treatment at VA facilities so those records could 
be obtained, and that if he had not been recently examined or 
treated, he could submit his own statement indicating the 
frequency and severity of symptoms and additional disability 
caused by the conditions.  Additionally, the Board points out 
that the Veteran received this notice prior to the initial 
AOJ decision in this matter.

However, the Board notes that the January 2004 VCAA letter 
failed to notify the Veteran to provide information about the 
effect that worsening has on the Veteran's employment and 
daily life or about the general criteria applicable to 
increased ratings for psychophisiologic GI reaction with mild 
anxiety and PTSD.

The Supreme Court has held that the burden of showing that a 
notice error under the VCAA is harmful normally falls upon 
the party attacking the agency's determination.  Shinseki v. 
Sanders, 556 U.S. ___ (2009).  Often the circumstances of the 
case will make clear that the ruling, if erroneous, was 
harmful and nothing further need be said.  But, if not, then 
the party seeking reversal normally must explain why the 
erroneous ruling caused harm.  Id.  The Supreme Court noted 
that its holding did not address the correctness of the U.S. 
Court of Appeals for Veterans Claims' holding that an error 
in informing a Veteran about what information was necessary 
to substantiate his claim(s) had a "natural effect" of 
prejudice, but deficiencies  regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  Id. at ___ (slip. op. at 3).

VA can overcome the "natural effect" of prejudice by 
showing that the error did not affect the essential fairness 
of the adjudication.  To do this, VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the Veteran, see Vazquez-Flores, 22 
Vet. App. at 48 ("[a]ctual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.")(citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46. 

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate an increased rating claim for hemorrhoids are 
harmless error and did not affect the essential fairness of 
the adjudication.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).  The Veteran was provided with the rating 
criteria for psychophisiologic GI reaction with mild anxiety 
and PTSD in the November 2004 SOC.  The Board notes that the 
Veteran's claim was readjudicated following notice of this 
information by way of April 2007, October 2007, March 2008, 
and February 2009 Supplemental Statements of the Case.  

Based on the notices provided to the Veteran, the Board finds 
that a reasonable person could be expected to understand from 
those notices, to include the notice letter, the rating 
decision and the statement of the case, what information or 
evidence was required for an increased rating to be granted.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records and all adequately identified private 
treatment records, including those from Dr. M.G., Arlington 
Medical Center, and the Heart Place.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge.  
The appellant was afforded VA medical examinations in 
February 2004, April 2006, March 2007, and September 2008.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

In December 2003 the Veteran filed a claim for a compensable 
evaluation for his psychophisiologic GI reaction with mild 
anxiety and PTSD.  In the April 2004 rating decision on 
appeal, the RO granted the Veteran an evaluation of 30 
percent disabling, effective November 14, 2003.  The Veteran 
filed and perfected an appeal seeking a higher evaluation.  
Subsequently, in a Rating decision, dated in November 2004, 
the RO granted the Veteran an evaluation of 50 percent 
disabling, effective November 14, 2003.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate in an increased-rating claim 
with distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating will be based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
an examiner's assessment of the level of disability at the 
moment of examination.  It is the responsibility of the 
rating specialist to interpret reports of examination in the 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present.  
38 C.F.R. § 4.2.

GAF scores, which reflect the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health, are also useful indicators of the 
severity of a mental disorder.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  The DSM-IV 
describes a GAF Score of 31 to 40 denotes some impairment in 
reality testing or communication (e.g, speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
score 41 to 50 rating indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious difficulty in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A 51 to 60 rating indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF Score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.).

Under Diagnostic Code 9400, a 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  The highest rating of 100 percent evaluation is not 
warranted unless there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In a letter submitted by a VA physician, dated in November 
2003, the Veteran was noted to report chronic insomnia with 
sleep frequently disrupted by vivid nightmares of combat.  
The Veteran was noted to have distressing memories of placing 
bodies of his killed buddies in bags and survivor guilt.  He 
acknowledged being prone to anger and to have long periods of 
isolation.  He was noted to have an exaggerated startle 
response and hypervigilance.  The physician diagnosed the 
Veteran with PTSD and assigned a GAF score of 51.

In February 2004 the Veteran was afforded a VA Compensation 
and Pension (C&P) PTSD examination.  Upon examination the 
Veteran was noted to be clean and to have participated in the 
examination very casually.  The Veteran spoke in a semi-
joking but pleasant manner.  He complained of nightmares, 
flashbacks, and indicated that helicopter noise bothered him.  
The Veteran reported that he is awakened from his sleep but 
will return to sleep after watching a little bit of 
television.  The examiner noted that the Veteran did not have 
any abnormality from the cognitive standpoint.  The Veteran 
complained of feeling nervous but the examiner indicated that 
he did not notice any serious involvement of the nervousness 
on the Veteran.  The examiner diagnosed the Veteran with 
"very mild" PTSD with an otherwise normal mental status 
examination.  The examiner noted that he did not see anxiety 
disorder or depression in the Veteran.  The examiner assigned 
a GAF score of 55 to 60.

In a VA treatment note, dated in July 2004, the Veteran was 
noted to have normal rate, volume, tone, and rhythm of 
speech, a depressed mood, a mood congruent affect, coherent 
and goal directed thought process, no delusions, no homicidal 
or suicidal ideation, grossly intact and alert sensorium and 
cognition, intact recent and remote memory, limited insight, 
and fair to poor judgment.  The Veteran was diagnosed with 
PTSD and was assigned a GAF score of 40.

In an August 2004 VA treatment note the Veteran reported 
nightmares, feeling down, no energy, sadness, being easily 
irritated, crying spells, feelings of hopelessness, 
nervousness, hot waves, and sweating hands.  The Veteran was 
noted to be dressed properly in casual attire with a neutral 
mood and an appropriate affect.  He was nonpsychotic and 
denied suicidal and homicidal ideation.  The Veteran's 
judgment was noted to not be impaired.

In a VA treatment note, dated in September 2004, the Veteran 
was noted to be unable to sleep and to have daily memories of 
Vietnam.  He reported that he is often angry.  He stated that 
he is always nervous and had trouble sitting still.  He 
reported keeping his back to the wall and that he usually 
stays away from others.  The Veteran was noted to be anxious.  
His speech was coherent and relevant without apparent 
delusion or hallucination.  He denied suicidal ideation.

In a VA treatment note, dated in October 2004, the Veteran 
was noted to have restless sleep that his medication helps 
and to stay home every day.  The Veteran was noted to be 
casually dressed and oriented times three.  The Veteran's 
mood was dysphoric with constricted affect.  His speech was 
decreased with appropriate content.  His judgment and insight 
were intact and he denied suicidal and homicidal ideation.

In a March 2005 VA treatment note, the Veteran reported that 
he had problems with concentration, flashbacks, nightmares, 
and checked doors.  He reported that these symptoms were 
controlled with his medication.  The Veteran stated that he 
just wanted to be left alone.  He was noted to have suicidal 
ideation but no plan.  The physician noted that the Veteran 
had dysphoric mood with blunted affect, monotone speech with 
vague answers, and limited judgment and insight.

In a VA treatment note, dated in April 2004, the Veteran was 
noted to feel depressed once in a while.  He indicated that 
he did not have any suicidal or homicidal ideations.  The 
Veteran's speech was noted to be monotone with appropriate 
content.  There was no spontaneous conversation but he 
answered all questions.  His mood was 5/10 with constricted 
affect.  He had good hygiene and was oriented times three.  
The Veteran's judgment and insight were limited and his 
thought process was logical.

In a letter submitted by a VA physician, dated in May 2005, 
the Veteran was noted to have disturbed sleep patters, 
intrusive thoughts, and social isolation.  The Veteran 
reported that he was prone to anger and hypervigilance.  The 
physician diagnosed the Veteran with PTSD and assigned a GAF 
score of 51.

In April 2006 the Veteran was afforded a VA C&P PTSD 
examination.  The Veteran reported that he prefers to avoid 
crowds and that noise bothered him.  He indicated that he was 
hypervigilant, had paranoia, had nervousness, tended to be 
forgetful, has survivor guilt, and has anger control 
problems.  The Veteran was noted to be somewhat somber and 
depressed.  His thought processes were logical, coherent, and 
relevant.  He was well-dressed and well-groomed who was 
overall mentally intact and cooperative.  Social skills were 
adequate.  His speech was intelligent and understood.  He was 
oriented to time, place, person, and situation.  His affect 
was somewhat flat and blunted.  His reasoning was good and he 
had a good fund of general information.  He had no 
psychomotor slurring or agitation.  His verbal comprehension 
and concentration was good.  The Veteran reported that his 
short term memory was poor and his sensorium was cloudy.  The 
Veteran endorsed anxiety, panic attacks, depression, 
insomnia, crying spells, anhedonia, and nightmares.  He 
indicated paranoia and occasional suicidal ideas.  The 
examiner indicated that the Veteran did not report nightmares 
or flashbacks but reported that he was distressed and had 
reactions to similar symbols as well as a desire to isolate 
and avoid social and emotional ties.  The Veteran indicated 
persistent arousal symptoms such as concentration, anger 
problems and sleep problems as well as hypervigilance and 
startle symptoms.  The examiner diagnosed the Veteran with 
PTSD and assigned a GAF score of 50.  The examiner rendered 
the opinion that the Veteran's serious medical problems 
including heart disease that disables him from work and not 
strictly his PTSD.

In March 2007 the Veteran was afforded a VA C&P PSTD 
examination.  The Veteran reported nightmares about three to 
four times a week.  He stated that everything irritates him 
and that he isolates himself from his wife.  He stated that 
he cannot tolerate crowds and that he experiences startle 
symptoms as well as survivor guilt.  He indicated that 
without his medication he becomes upset, angry, and 
disgusted.  The Veteran reported that he had difficulty 
concentrating at work when he worked.  The Veteran was 
logical, coherent, relevant, articulate, and cooperative.  He 
was intelligent and his speech was well understood.  He was 
well-oriented with a spontaneous affect and good reasoning.  
He had normal verbal comprehension, concentration, and 
memory.  The Veteran endorsed symptoms of anxiety, panic 
attacks, depression, insomnia, crying spells, anhedonia, and 
nightmares.  He reported auditory hallucinations as well as 
paranoia and suicidal ideas.  The Veteran tended to be quite 
angry and irritable.  The examiner indicated that the Veteran 
was primarily unable to work due to his physical problems.  
The examiner stated that the Veteran's PTSD symptoms were no 
worse than they were in 2006.  The examiner opined that, in 
light of the Veteran's lack of a diagnosis of PTSD at current 
treatment at the VA Medical Center, the Veteran's symptoms 
were considerably improved since 2006.  The examiner 
diagnosed the Veteran with PTSD and assigned a GAF of 65.  
The examiner indicated that the Veteran was physically 
disabled from work.

In September 2008 the Veteran was afforded a VA C&P PTSD 
examination.  The Veteran reported flashbacks, crowd 
avoidance, hypervigilance, initial insomnia, crying, and 
short temper.  The Veteran was reported to be casually 
dressed with fair hygiene.  He was verbal and cooperative 
with the examination.  His intelligence was estimated to be 
below average and rapport was hard to establish due to poor 
social skills.  The Veteran's thought process was logical, 
coherent, and relevant.  His affect was irritable and he was 
well oriented to time, place, person, and situation.  His 
reason and judgment were fair to poor.  His fund of general 
information and verbal comprehension were average and his 
concentration and short-term memory were poor.  He did not 
report any significant problems with long-term memory.  The 
Veteran reported anxiety, nightmares, panic attacks, 
headaches, stomach aches, anger, irritability, depression, a 
loss of interest in doing things, difficulty concentrating, 
feeling tired, feelings of guilt and worthlessness, and 
passive suicidal thoughts.  The Veteran denied manic 
symptoms, psychosis, and homicidal thinking.  He denied ever 
attempting suicide or planning out suicidal attacks.  The 
Veteran reported that he is not currently working, mainly due 
to his physical declines.  The Veteran was reported to have a 
good friend, be married, and to socialize at the VFW every 
week or two.  The examiner diagnosed the Veteran with PTSD, 
mood disorder secondary to general medical conditions, and 
alcohol dependence and assigned a GAF score of 60.  The 
examiner indicated that there was some negative impact of 
PTSD on occupational functioning but that the Veteran 
attributed his current lack of employment to his age, 
difficulty in getting hired, and physical issues.

In light of the evidence, the Board finds that entitlement to 
an evaluation in excess of 50 percent disabling for 
psychophisiologic GI reaction with mild anxiety and PTSD is 
not warranted.  The Veteran's psychophisiologic GI reaction 
with mild anxiety and PTSD does not manifest obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the Veteran's 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or 
inability to establish and maintain effective relationships.  
The Veteran's GAF scores are predominantly between 51 and 60 
representing moderate symptoms, including flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school function.  The 
Board acknowledges that the Veteran has single GAF scores of 
40, dated in July 2004, and 50, dated in April 2006.  These 
scores denote some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
and serious symptoms or any serious difficulty in social, 
occupational, or school functioning.  However, the Veteran's 
symptoms more nearly approximate an evaluation of 50 percent 
disabling for the Veteran's pyschophisiolgic GI reaction with 
mild anxiety and PTSD for the entire period on appeal.  As 
such, the Veteran's claim of entitlement to an evaluation in 
excess of 50 percent disabling for psychophisiologic GI 
reaction with mild anxiety and PTSD must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 50 percent disabling for psychophisiologic GI 
reaction with mild anxiety and PTSD, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the Veteran's psychophisiologic GI 
reaction with mild anxiety and PTSD that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
psychophisiologic GI reaction with mild anxiety and 
posttraumatic stress disorder (PTSD) is denied.


REMAND

The Veteran seeks entitlement to a TDIU.  The Veteran 
contends that his service connected disabilities prevent him 
from working.

This case was previously before the Board in July 2008 and 
was remanded, in part, for the RO to conduct a VA C&P 
examination to determine whether the Veteran's current 
service-connected disabilities, particularly his PTSD, either 
alone or in the aggregate, render him unable to secure or 
follow a substantially gainful occupation.

In September 2008, the Veteran was afforded a VA C&P 
psychiatric examination.  The examiner indicated that in the 
past there was some negative impact of the Veteran's PTSD on 
his occupational functioning; however, the Veteran attributed 
his current lack of employment to his age, difficulty in 
getting hired, and various physical issues.  The examiner did 
not render an opinion on whether the Veteran's service-
connected disabilities, including PTSD, stomach ulcer, 
diabetes mellitus, type II, with peripheral arterial disease 
and peripheral neuropathy of both lower extremities, burn 
scar of the right arm, and shell fragment wound scar of the 
right knee, either alone or in the aggregate, render him 
unable to secure or follow a substantially gainful 
occupation.

The Court has held "that a remand by . . . the Board confers 
on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
Veteran's claim must be remanded for an opinion to be 
rendered regarding whether the Veteran's service-connected 
disabilities, either alone or in the aggregate, render him 
unable to secure or follow a substantially gainful 
occupation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should schedule the Veteran 
for an appropriate VA examination.  The 
claims folder should be made available to 
and reviewed by the examiner. All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without 
regard to the Veteran's age or the impact 
of any nonservice-connected disabilities, 
it is at least as likely as not that his 
service-connected disabilities, either 
alone or in the aggregate, render him 
unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.

2.  Thereafter, the RO should 
adjudicate the Veteran's remaining 
claims.  If the benefit sought on 
appeal is not granted in full, the RO 
should issue a Supplemental Statement 
of the Case and provide the Veteran and 
his representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


